DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-100 are presented for examination.

Claim Rejections - 35 USC § 101

The following is a quotation of 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 67-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  “A computer-readable storage medium” is a medium that may take many forms, including, but not limited to, non-volatile, volatile and transmission media etc… If the computer readable storage medium takes the form of the transmission signal, this would render the claim not statutory.  Examiner suggests applicant replaces "A computer-readable storage medium" with "A non-transitory computer-readable storage medium" to overcome the 35 U.S.C. 101 rejection.



Claim Objections

Claims 5 and 49 objected to because of the following informalities:  
Claim 5 recites “ … that also also comprises…” on line 1 has grammatical error.
Appropriate correction is required.

Claim 49 recite “… the said at least one processor…” on line 1 should be either “… the at least one processor ...” or “… said at least one processor…”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 7, 8, 10, 11, 15, 18, 20, 23, 31-32, 42, 48, 58, 79, and 85  are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitations "… the point of care and …" on line 4, and “said recognition biometric…” on line 5.  There is insufficient antecedent basis for the limitation.
Appropriate correction is required.

Claim 7 recites the limitation "… the identity …" on line 3.  There is insufficient antecedent basis for the limitation.
Appropriate correction is required.

Claim 8 recites the limitation "… the same individual …" on line 2.  There is insufficient antecedent basis for the limitation.
Appropriate correction is required.

Claim 10 recites the limitation "… the provenance …" on line 2.  There is insufficient antecedent basis for the limitation.
Appropriate correction is required.

Claim 11 recites the limitation "… vetting the classes …" on line 5.  There is insufficient antecedent basis for the limitation.
Appropriate correction is required.

Claim 15 recites the limitation "… the one or more feature extraction objects …" on line 3.  There is insufficient antecedent basis for the limitation.
Appropriate correction is required.

Claim 18 recites the limitation "… the personal health data management software system …" on line 1.  There is insufficient antecedent basis for the limitation.
Appropriate correction is required.

Claim 20 recites the limitation "… the plurality of diverse systems …" on line 2.  There is insufficient antecedent basis for the limitation.
Appropriate correction is required.

Claim 23 recites the limitation " the data set of health information of an individual …" on line 3, and “... wherein the identity of said individual…” on line 5. There is insufficient antecedent basis for the limitations.
Appropriate correction is required.

Claim 31 recites the limitation " … with the operation  …" on line 2. There is insufficient antecedent basis for the limitations.
Appropriate correction is required.

Claim 32 recites the limitation " … the transfer of data …" on line 2. There is insufficient antecedent basis for the limitations.
Appropriate correction is required.

Claim 42 recites the limitation " … the data set …" on line 5. There is insufficient antecedent basis for the limitations.
Appropriate correction is required.

Claim 48 recites the limitation " … the electronic health records …" on line 4. There is insufficient antecedent basis for the limitations.
Appropriate correction is required.

Claim 58 recites the limitation " … the provision of rapid healthcare support …" on line 5. There is insufficient antecedent basis for the limitations.
Appropriate correction is required.

Claim 79 recites the limitation " … the provenance of each data object …" on line 1. There is insufficient antecedent basis for the limitations.
Appropriate correction is required.

Claim 85 recites the limitation " … the biometric reference template …" on line 5-6. There is insufficient antecedent basis for the limitations.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-89  would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 and rejection under the second paragraph of 35 U.S.C. 112.

Claims 90-100 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung K. Chau whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday-Thursday, 7:30 am - 4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153